DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the last word “conned” makes the claim unclear as to what is being claimed. The word appear to be improper for the context of the claim. The claim is therefore indefinite. Perhaps the applicant intended to use connected. 
Since claims 2-7 depend from claim 1, they contain essentially the same subject matter and are rejected for at least the same reasons. 
With respect to claim 2, the claim recites the limitation “at least one ultrasonic transducer” however the claim from which it depends only recited the use of one transducer. The claim is unclear as to how many transducers are in use. The claim is therefore indefinite.  Appropriate correction is required. 
Claim 3 recites the limitation "the amplifier" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant intends the claim to depend form claim 2. 
Claim 4 recites the limitation "the amplifier" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant intends the claim to depend form claim 2. 
With respect to claim 4, the claim recites the limitation “the at least one ultrasonic transducer”, in line 2, however the claim from which it depends only recited the use of one transducer. The claim is unclear as to how many transducers are in use. The claim is therefore indefinite. Appropriate correction is required. 
Claim 5 recites the limitation "the amplifier" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant intends the claim to depend form claim 2. 
With respect to claim 5, the claim recites the limitation “the at least one ultrasonic transducer” in line 2, however the claim from which it depends only recited the use of one transducer. The claim is unclear as to how many transducers are in use. The claim is therefore indefinite. Appropriate correction is required. 
Claim 7 recites the limitation "the one or more flow chamber outlets" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the resistance value" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant may amend the independent claim to include a resistance value. 
Claims 10 recites the limitation “the measured second voltage and the impedance" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant intended a measured second voltage and an impedance. 
Claim 11 recites “the electrical power" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant intended an electrical power. 
Claim 13 recites “the first and second voltages" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant intended a first and second voltages. 
Claim 14 recites the limitation "the acoustophoretic device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant may amend the independent claim to include the device. 
Claim 15 recites the limitation "the first impedance" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant may amend the independent claim to include a first impedance.
Claim 16 recites the limitation "the first voltage and is inversely proportional to the second voltage" in the bridge of lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant may amend the independent claim to a first voltage and is inversely proportional to a second voltage.
Claim 17 recites the limitation "the phase angle of the impedance" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant may amend the independent claim to include a phase angle of an impedance.
Claim 18 recites the limitation "the operating parameters" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant intended operating parameters.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Prez Jr I.S. Patent 9,725,690.
With respect claims 1-3, and 7 the Prez Jr I.S. Patent 9,725,690 reference discloses in claim 1 an acoustophoresis device, comprising: one or more device inlets at a bottom end of the device, the bottom end having a first diameter for receiving fluid flow; a contoured wall above the inlet that narrows the fluid flow to a second diameter of a connecting duct; a flow chamber above the connecting duct, the flow chamber having: an inlet at a bottom end for receiving the fluid flow, an outlet at a top end opposite the bottom end, at least one ultrasonic transducer located on a wall of the flow chamber, the ultrasonic transducer including a piezoelectric material driven by a voltage signal to create a multi-dimensional standing wave in the flow chamber, and a reflector located on a wall on the opposite side of the flow chamber from the at least one ultrasonic transducer; a first device outlet located at the bottom end of the device and separated from the device inlet by a longitudinal sidewall; and a second device outlet located at the top end of the device above the flow chamber outlet. Desirably, when multiple transducers are present, each transducer is powered and controlled by its own amplifier. This device shifts the particle size distribution in the host fluid through agglomeration of smaller particles/droplets into larger particles/droplets. The reference also uses a Beckman Coulter Cell Viability Analyzer. Inherently downstream of the outlet.

Claims 8-12, and 15-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Surman CN 106461449 A.
With respect to claims 8-12, and 15-17, the Surman reference discloses in the description of figure 4, description of the term spectral parameters and the claims, a method for controlling an acoustic transducer 12, comprising: determining/measuring an anti-resonance frequency of the transducer; determining/measuring a reactance minimum or maximum adjacent to the anti-resonance 5frequency; and providing a power signal to the acoustic transducer with the frequency substantially of the reactance minimum or maximum disclosed in at least claim 16 and full disclosure for entire claim.  The resonance transducer 12 response to the fluid may involve change of the resonance transducer 12 of dielectric (resistance) and dimension properties. These changes to the analyzed environment (interacting with the resonance transducer 12). fluid sensing change in resonance transducer 12 changes in material resistance and capacitance between antenna turns to affect the impedance of the antenna circuit. 
The second three-dimensional resonance transducer 31 has a top winding of two current isolation 33, as driving (exciting) coil of one and as pickup (receiving) coil of one. However, in the example of FIG. 22, a single top winding 33 acts as a drive coil and a pickup coil. analyzer 15 configured to send current through the top winding 33 (typically a sinusoidal power wave) and receives a signal (current) from the top winding, but for example according to excitation and receiving of the alternating pattern of different time intervals. pumping and receiving steps may each have, for example, a duration of 0.2 to 5 seconds. the frequency of the power applied during the excitation phase can change between the continuous excitation stage. not only avoids the second top winding 33. This configuration further avoids having two groups of cable, the analyzer 15 is connected to the second three-dimensional resonance transducer 31, and this tends to reduce signal noise.
resonance transducer comprising a resonant circuit and pick-up coils. electrical responses into resonance transducer in the fluid is converted into simultaneous change of multiple parameters. These parameters may include resonance peak position of the impedance response of the complex impedance response, sensor antenna, peak width, peak height and peak symmetry of impedance real part amplitude, resonant frequency of the imaginary part of the impedance of the imaginary part of the impedance of the anti-resonance frequency, zero-reactance frequency, phase angle, and impedance of the amplitude value and the term sensor "spectral parameters" defined in the description of the other.
With respect to claim 18, the Surman reference discloses a device for controlling an acoustic transducer 12, comprising: mixture of fluids 113 in method 281.
signal (signal) at the plurality of position in step 283, the method 281 can be in a container of detecting resonance from sensor system 11. signal generated by resonance transducer in the mixture of immersion fluid 12. change of the resonance transducer 12 generates the resonance transducer 12 transducer signal set corresponding to the dielectric properties, and signal analyzer 15 detects.
In step 285, method 281 can send the signal into a complex impedance spectrum for a plurality of positions of the set of values. converting the realized using multivariate data analysis.
In step 287, the method 281 can store the complex impedance spectrum of value.
In step 289, method 281 may determine whether the measured position of enough number.
In step 291, the method 281 can change the resonant transducer 12 (or position of the resonance transducer 12) is read if the measured number of location is not sufficient.
In step 293, method 281 may determine if fluid phase reversal point has been sufficiently number of measuring positions of speech. fluid phase reversal point is determined by identifying the rapid change of impedance value, a spectrum from the complex impedance value.
In step 295, the method 281 may be based on the fluid phase reversing point to assign an interface liquid level value.  processor 812 coupled to a chipset 818, which includes a memory controller 820 and an input/output ("I/O") controller 822. The method is more general and/or special registers, timer and one or more processors. Process of RF signal modulation circuit system and a non-volatile memory. RF signal modulation circuit system subassembly may include a diode rectifier, a power supply voltage control, a modulator, a demodulator, a clock generator and other components.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Surman as applied above to claim 8, further in view of Prez Jr U.S. Patent 9,725,690.
With respect to claim 14, the Surman reference discloses the limitation of claim 8, but do not  further disclose using 30a particle analyzer located downstream of the acoustophoretic device.  
the Prez Jr reference discloses in claim 1 an acoustophoresis device, comprising: one or more device inlets a flow chamber ultrasonic transducer including a piezoelectric material driven by a voltage signal to create a multi-dimensional standing wave or  multiple transducers are present, each transducer is powered and controlled by its own amplifier. This device shifts the particle size distribution in the host fluid through agglomeration of smaller particles/droplets into larger particles/droplets. The reference also uses a Beckman Coulter Cell Viability Analyzer. Inherently downstream of the outlet. The analyzer provides the added benefit of increased analytical data as evidenced by the Prez reference. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Surman refence and use the analyzer of the Prez reference since it would yield the added benefit of increased analytical data as evidenced by Prez. 

Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Prez as applied above to claim 1, further in view of Zhang CN 204514458 U.
With respect to claims 5-6, the Prez reference does not disclose wherein the first and second voltages are measured by an oscilloscope.  
The Zhang CN 204514458 U reference does electronic measuring device signal processing block diagram in FIG. 2, power supply (11) a resistance wire (2), a first piezoelectric ceramic ultrasonic transducer (3), the first bracket (4), the second piezoelectric ceramic ultrasonic transducer (5), the second bracket (6), a first wire (7), the second lead (8), a third conductor (9), oscilloscope (10), a power supply (11), a single chip (12), an LCD liquid crystal display (13), a frequency meter (14), a signal generator (15). wavelength signal between the first conductor (7) and the second conductor (8) form into a single output voltage (12), a frequency meter (14) outputs the frequency signal
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Prez refence and use the oscilloscope arrangement,  since it would yield the expected result of providing the desired measurement as evidenced by Zhang.
 
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Surman as applied above to claim 8, further in view of Zhang CN 204514458 U.
With respect to claims 13, the Surman reference does not disclose wherein the first and second voltages are measured by an oscilloscope.  
The Zhang CN 204514458 U reference does electronic measuring device signal processing block diagram in FIG. 2, power supply (11) a resistance wire (2), a first piezoelectric ceramic ultrasonic transducer (3), the first bracket (4), the second piezoelectric ceramic ultrasonic transducer (5), the second bracket (6), a first wire (7), the second lead (8), a third conductor (9), oscilloscope (10), a power supply (11), a single chip (12), an LCD liquid crystal display (13), a frequency meter (14), a signal generator (15). wavelength signal between the first conductor (7) and the second conductor (8) form into a single output voltage (12), a frequency meter (14) outputs the frequency signal
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Surman refence and use the oscilloscope arrangement,  since it would yield the expected result of providing the desired measurement as evidenced by Zhang. 

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Prez as applied above to claim 1, further in view of DU CN 1664589 A.
With respect to claim 204, the Prez reference does not disclose a capacitor electrically connected between the amplifier and the at least one ultrasonic transducer.  
Such arrangements are known as evidenced by the DU CN 1664589 A reference which discloses ultrasonic transmitting transducer F1, F2 and ultrasonic wave receiving transducers J1, J2 between effective acoustic channel length L is always kept at standing wave half-wavelength (λ /2), and a capacitive sensor of the detected upper and lower capacitance sensor CAX CBx converting the capacitance into the corresponding electric signal to the analog switch U2 in the analog switch circuit 2. then it is sent into the capacitive sensor input channel circuit of the instrumentation amplifier U3 3, low-pass filter U5A, a gain programmable amplifier U6A, capacitor module 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Prez refence and use the capacitive arrangement,  since it would yield the expected result of providing the desired standing wave as evidenced by Du. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774